 



EXHIBIT 10.2
EMPLOYMENT AGREEMENT
This Employment Agreement (“Agreement”) is entered into and effective as of
October 18, 2006 (the “Effective Date”) by and between AmericanWest Bank, a
Washington state-chartered bank (“Bank”; the term “Bank” includes, unless the
context indicates otherwise, the Far West Bank division of AmericanWest Bank),
and H. Don Norton (“Employee”).
RECITALS
WHEREAS, Bank desires to employ Employee, and Employee desires to accept
employment, as the Regional Director for the state of Utah; and
WHEREAS, Bank and Employee each desire to formalize the employment relationship
by entering into this Employment Agreement;
NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
AGREEMENT

    The parties agree as follows:

1.   Definitions; Construction. Defined terms used in this Agreement are
capitalized. The headings of Sections in this Agreement are provided for
convenience only and will not affect its construction or interpretation. All
references to “Section” or “Sections” refer to the corresponding Section or
Sections of this Agreement.   2.   Employment; Title. Bank hereby employs
Employee, and Employee hereby accepts employment with Bank, upon the terms and
conditions set forth in this Agreement. Employee’s title shall be “Regional
Director” of Bank’s Far West Bank division (“FWB”) and of Bank in the state of
Utah.   3.   Term of Employment. The term of this Agreement (“Term”) is two
years, commencing on the Effective Date of the merger between Bank and Far West
Bank of Provo, Utah (the “Merger”). In the event such merger is not finally
consummated, this Agreement shall not go into effect.   4.   Duties. Employee
will report directly to the President & Chief Executive Officer (“CEO”) of Bank,
and will perform and discharge well and faithfully the duties that may be
assigned to him from time to time by the CEO in connection with the conduct of
Bank’s business. Employee will conduct himself so as to maintain and increase
the goodwill and reputation of Bank and its business and abide by all codes of
ethics or other professional duties applicable to Employee. In his capacity as
Regional Director, Employee shall:

  (a)   Serve as chairman of FWB’s regional board of directors;

 



--------------------------------------------------------------------------------



 



  (b)   Serve as a director of AmericanWest Bank;     (c)   Represent FWB at
community events and with local business organizations (such as Rotary);     (d)
  Monitor integration process relating to the Merger for any adverse employee or
customer impacts;     (e)   Provide assistance to relationship managers with
calling efforts on existing and prospective customers;     (f)   Develop new
business prospect leads;     (g)   Provide leadership in communicating business
changes incident to the Merger and its integration;     (h)   Serve as liaison
with local shareholders of AmericanWest Bancorporation;     (i)   Assist with
enhancement of FWB credit administration and underwriting, to be consistent with
Bank standards by June 30, 2008;     (j)   Undertake efforts to retain at FWB
the core deposit base of Far West Bank as of the Effective Date of the Merger;  
  (k)   Assist with workout efforts on problem loans;

and such other duties as may be assigned from time to time by Bank’s CEO.

5.   Extent of Service. Employee shall devote 32 hours per week to the business
of Bank. The foregoing, however, shall not preclude Employee from engaging in
appropriate civic, charitable or religious activities or from devoting a
reasonable amount of time to private investments (subject to the limitations of
Section 13) or from serving on the boards of directors of other entities, as
long as such activities and services do not interfere or conflict with his
responsibilities to Bank.   6.   Compensation.

  (a)   Salary. Employee shall be paid a base salary at the monthly rate of
$12,500, inclusive of all fees earned as a member of Bank’s Board of Directors
or as a regional board member, payable in accordance with the standard payroll
procedures of Bank but not less than monthly. Employee’s base salary may be
increased annually, taking into consideration Employee’s performance for the
most recent performance period and other relevant factors.     (b)   Incentive
Programs. Employee shall be entitled to participate in any annual and
longer-term incentive programs that are adopted by Bank and that cover senior
executive officers.

2



--------------------------------------------------------------------------------



 



  (c)   Special First Year Incentive. Not later than 60 days following the first
anniversary of the Effective Date of this Agreement, Employee shall receive a
guaranteed incentive bonus as set forth in Exhibit “A” hereto, provided the
conditions set forth therein are met.     (d)   Expenses. Employee shall be
entitled to prompt reimbursement of all reasonable business expenses incurred by
him in the performance of his duties during the Term, subject to the timely
presentment of appropriate vouchers and receipts in accordance with Bank’s
policies. Bank shall reimburse Employee for his monthly membership dues at the
Riverside Country Club as part of his expense reimbursement.     (e)   Deferred
Compensation. Employee may, at his option, defer income from all or part of his
base salary and bonuses through a Deferred Compensation Plan that is acceptable
to Bank, which acceptance shall not be unreasonably withheld.

7.   Employee Benefits. Employee shall be entitled to participate in employee
benefit plans or programs (including but not limited to retirement plans) of
Bank, if any, to the extent that his position, tenure, salary, age, health and
other qualifications make him eligible to participate, subject to the rules and
regulations applicable thereto. In addition, Bank shall pay Employee a car
allowance of $500 per month, payable semi-monthly, as a fixed allowance for use
of his personal automobile.   8.   Vacation. Employee shall be entitled to
vacation of four (4) weeks per year, at full salary, at the discretion of
Employee and as time allows, so long as it is reasonable and does not jeopardize
his responsibilities; provided, that at least once each year Employee must be
absent from his duties with Bank for a period of at least ten (10) consecutive
business days, all or any portion of which may be vacation leave. The length of
vacation at any one time should not exceed two (2) weeks without the approval of
the CEO.   9.   Surety Bond. Employee agrees to furnish all information and take
any other steps necessary to enable Bank to obtain and maintain a fidelity bond
conditioned on the rendering of a true account by Employee of all moneys, goods
or other property which may come into the custody, charge or possession of
Employee during the Term. The surety company issuing such bond and the amount of
the bond must be acceptable to Bank. All premiums on the bond shall be paid by
Bank. If Employee cannot personally qualify for a surety bond at any time during
the Term, Bank may terminate this Agreement immediately and such termination
shall be deemed to be a termination for Cause.   10.   Termination.
Notwithstanding the provisions of Section 3, Employee’s employment may be
terminated without any breach of this Agreement (provided that any required
payments under Section 11 are duly made) under the following circumstances:

  (a)   Death. This Agreement shall terminate upon Employee’s death.

3



--------------------------------------------------------------------------------



 



  (b)   Disability. If Employee becomes Disabled, Bank may terminate Employee’s
employment hereunder by providing him written notice thereof, and such
termination will be effective upon delivery of such notice.     (c)  
Resignation. Employee may terminate his employment with Bank at any time by
giving Bank two (2) months’ written notice thereof. Such termination will be
effective on the earlier of the last day of the notice period or the last day on
which Employee performs services for Bank.     (d)   Involuntary Termination
Without Cause. Employee acknowledges that he will be an at-will employee of Bank
during the Term and that Bank may terminate Employee’s employment at any time
without cause by giving thirty (30) days’ written notice thereof to Employee.
Employee’s employment shall terminate effective on the last day of the notice
period or on such earlier date as Bank specifies in the notice.     (e)  
Involuntary Termination for Cause. Bank may terminate Employee’s employment for
Cause by giving Employee written notice of such termination and the reasons
therefor. Employee’s employment shall terminate immediately upon receipt of the
notice.

11.   Benefits on Termination of Employment. If Employee’s employment is
terminated during the Term, Employee shall be entitled to receive payments and
benefits as follows:

  (a)   Death; Disability; Resignation; Termination for Cause.

          If Employee’s employment is terminated as a result of death,
Disability, resignation or termination for cause, Employee shall receive:

  (1)   his base salary through the date his employment terminates;     (2)  
the pro rata portion of any incentive compensation earned but not yet paid,
which shall be calculated in the ordinary course and paid in accordance with
Bank’s standard payroll procedures; and     (3)   reimbursement of expenses
described in Section 6(e) incurred but not yet reimbursed.

As used in this section and Section 10, “Disability” and “Disabled” means that
Employee has been unable to perform the essential functions of his job under
this Agreement, with or without reasonable accommodation, for a period of three
(3) consecutive months as the result of his incapacity due to physical or mental
illness.

  (b)   Termination without Cause.

  (1)   If Bank terminates Employee without cause, Employee shall receive:

4



--------------------------------------------------------------------------------



 



  (i)   Continued payment, in accordance with Bank’s standard payroll practices,
of Employee’s then-current base salary from the effective date of termination
through the remainder of the Term but not less than for a period of one
(1) year;     (ii)   The pro rata portion of any incentive compensation earned
but not yet paid, which shall be calculated in the ordinary course and paid in
accordance with Bank’s standard payroll practices; and     (iii)   Reimbursement
of expenses described in Section 6(e) incurred but not yet reimbursed.

          In addition, for the three (3) calendar months following the effective
date of Employee’s termination without cause, Employee (and, where applicable,
his dependents) shall be entitled to continue participation in the group
insurance plans maintained by Bank, including life, disability and health
insurance programs, as if he were still an employee of Bank. Where applicable,
Employee’s salary for purposes of such plans shall be deemed to be equal to his
annual salary in effect immediately prior to such termination. To the extent
that Bank finds it not feasible to obtain coverage for Employee under its group
insurance policies during such three (3) month period, Bank shall provide
Employee with individual policies which offer at least the same level of
coverage and which impose not more than the same costs on Employee. The
foregoing notwithstanding, in the event that Employee becomes eligible for
comparable group insurance coverage in connection with new employment, Bank’s
obligation to provide coverage under this paragraph shall terminate immediately
upon Employee’s eligibility for such coverage. Any group health continuation
coverage that Bank is required to offer under the Consolidated Omnibus Budget
Reconciliation Act of 1986 (“COBRA”) shall commence upon Employee’s election to
participate therein at such time as coverage under this paragraph terminates,
and continue for such period of time as allowed under the COBRA regulations.
Employee acknowledges that COBRA coverage will be at his own cost and expense
and that failure by him to submit timely payment of premiums therefor will
result in cancellation of COBRA coverage. Employee’s rights under other employee
benefit plans in which he may have participated will be determined in accordance
with the written plan documents governing those plans.

  (c)   No Other Payments or Benefits. Except as otherwise expressly provided in
this Section 11 or as required by law, all of Employee’s employee benefits and
compensation shall cease on the last day on which he performs services as an
employee of Bank; provided, however, that those obligations assumed by Bank
pursuant to Change in Control provisions in written agreements previously
entered into between Employee and Far West Bank shall not be extinguished.

12.   Proprietary Information.

  (a)   Employee agrees to comply fully with Bank’s policies relating to
non-disclosure of Bank’s trade secrets and proprietary information and
processes, including information regarding subsidiaries, affiliates, customers
and prospective customers. Without limiting the generality of the foregoing,
Employee will not, whether during or after his employment with Bank, disclose
any such secrets,

5



--------------------------------------------------------------------------------



 



      information or processes to any person, firm, corporation, association or
other entity for any reason or purpose whatsoever, nor shall Employee make use
of any such property for his own purposes or for the benefit of any person,
firm, corporation or other entity (except Bank) under any circumstances during
or after his employment; provided, that after his employment ceases, this
provision shall not apply to secrets, information and processes that are then in
the public domain (provided that Employee was not responsible, directly or
indirectly, for such secrets, information or processes entering the public
domain without Bank’s consent).

  (b)   Trade secrets, proprietary information, and processes shall not be
deemed to include information which is:

  (1)   publicly known (or becomes publicly known) without the fault or
negligence of Employee;     (2)   received from a third party without
restriction and without breach of this Agreement;     (3)   approved for release
by written authorization of Bank; or     (4)   required to be disclosed by law;
provided, however, that in the event of a proposed disclosure pursuant to this
subdivision, Employee shall give Bank prior written notice before such
disclosure is made.

  (c)   Employee agrees that in the event that Employee’s employment terminates
for any reason, Employee shall promptly deliver to Bank all property belonging
to Bank, including all keys, pass cards, identification cards and all documents,
equipment and materials of any nature pertaining to Employee’s employment with
Bank. The obligations in this paragraph include the return of documents,
equipment and other materials which may be in Employee’s desk at work, in
Employee’s car or place of residence, or in any other location under Employee’s
control.

13.   Noncompetition.

  (a)   Participation in a Competing Business. While Employee is employed
pursuant to this Agreement and for the longer of (i) one year following
termination of his employment for any reason or (ii) the balance of the Term
remaining, if any (such longer period of time being the “Restricted Period”),
Employee will not become involved with a Competing Business or serve, directly
or indirectly, a Competing Business in any manner, including, without
limitation, as a shareholder, member, partner, director, officer, manager,
investor, organizer, “founder,” employee, consultant or agent; provided,
however, that Employee may acquire and passively own an interest not exceeding
3% of the total equity interest in a Competing Business.

6



--------------------------------------------------------------------------------



 



  (b)   No Solicitation. While Employee is employed pursuant to this Agreement
and during the Restricted Period, Employee will not directly or indirectly
solicit or attempt to solicit (1) any employees of Bank to leave their
employment or (2) any customers of Bank to remove their business from Bank, or
to participate in any manner in a Competing Business.     (c)   Employment
Outside Utah. Nothing in this Section shall prevent Employee from accepting
employment from a Competing Business which employment shall take place outside
the state of Utah; provided, that Employee shall comply with the provisions of
subdivision (b) of this Section 13 relating to solicitation of any employees or
customers of Bank during the Restricted Period.     (d)   Competing Business.
“Competing Business” means any financial institution or trust company (including
without limitation, any start-up or other financial institution or trust company
in formation) that competes or will compete with Bank.

14.   Enforcement.

  (a)   Scope of Covenants. Bank and Employee stipulate that, in light of all of
the facts and circumstances of the relationship between Employee and Bank, the
agreements referred to in Sections 12 and 13 (including without limitation their
scope, duration and geographic extent) are fair and reasonably necessary for the
protection of Bank’s confidential information, goodwill and other protectable
interests. If a court of competent jurisdiction should decline to enforce any of
those covenants and agreements, Employee and Bank request the court to reform
these provisions to restrict Employee’s use of confidential information and
Employee’s ability to compete with Bank to the maximum extent, in time, scope of
activities and geography, the court finds enforceable.     (b)   Injunctive
Relief. Employee acknowledges that Bank will suffer immediate and irreparable
harm that will not be compensable by damages alone if Employee repudiates or
breaches any of the provisions of Sections 12 or 13 or threatens or attempts to
do so. For this reason, under these circumstances, Bank, in addition to and
without limitation of any other rights, remedies or damages available to it at
law or in equity, will be entitled to obtain temporary, preliminary and
permanent injunctions in order to prevent or restrain the breach, and Bank will
not be required to post a bond as a condition for the granting of this relief.  
  (c)   Adequate Consideration. Employee specifically acknowledges the receipt
of adequate consideration for the covenants contained in Sections 12 and 13 and
that Bank is entitled to require him to comply with those Sections. Sections 12,
13 and this Section 14 will survive termination of this Agreement. Employee
represents that if his employment is terminated, whether voluntarily or
involuntarily, Employee has experience and capabilities sufficient to enable
Employee to obtain employment in areas which do not violate this Agreement and
that Bank’s

7



--------------------------------------------------------------------------------



 



      enforcement of a remedy by way of injunction will not prevent Employee
from earning a livelihood.

15.   Miscellaneous.

  (a)   Employment Taxes. All payments made pursuant to this Agreement shall be
subject to withholding of applicable taxes.     (b)   Notices. Any notice
required or permitted to be given under this Agreement shall be sufficient if in
writing and sent by registered mail to Employee at his residence address as
maintained on Bank’s records, or to Bank at its executive offices (care of the
President & Chief Executive Officer), or such other address as either party
shall notify the other in accordance with the foregoing procedure.     (c)  
Force Majeure. No party shall be liable to any other for any delay or failure to
perform hereunder, which delay or failure is due to causes beyond the control of
said party, including, but not limited to: acts of God; acts of the public
enemy; terrorism; acts of the United States of America, or any State, territory
or political subdivision thereof or of the District of Columbia; fires; floods;
epidemics; quarantine restrictions; strikes; or freight embargoes.
Notwithstanding the foregoing provisions of this Section 16(c), in every case
the delay or failure to perform must be beyond the control and without the fault
or negligence of the party claiming excusable delay.     (d)   Integration;
Amendment. This Agreement comprises the entire agreement and understanding
between the parties as to the subject matter hereof and supersedes all prior or
contemporaneous agreements, whether written or oral, regarding Employee’s
employment with Bank and all rights, privileges and benefits related thereto. No
waiver, alteration or modification of any of the provisions of this Agreement
shall be binding unless in writing and signed by duly authorized representatives
of the parties hereto.     (e)   Waiver. Failure or delay on the part of a party
hereto to enforce any right, power or privilege hereunder shall not be deemed to
constitute a waiver thereof. Additionally, a waiver by a party of a breach of
any promise hereof by the other party shall not operate as or be construed to
constitute a waiver of any subsequent breach by such other party.     (f)  
Savings Clause. If any term, covenant or condition of this Agreement or the
application thereof to any person or circumstance shall to any extent be invalid
or unenforceable, the remainder of this Agreement, or the application of such
term, covenant or condition to persons or circumstances other than those as to
which it is held invalid or unenforceable, shall not be affected thereby and
each term, covenant or condition of this Agreement shall be valid and enforced
to the fullest extent permitted by law.     (g)   Authority to Contract. Bank
warrants and represents that it has full authority to enter into this Agreement
and to consummate the transactions contemplated

8



--------------------------------------------------------------------------------



 



      hereby, and that this Agreement is not in conflict with any other
agreement to which Bank is a party or by which it may be bound. Bank further
warrants and represents that the individual executing this Agreement on its
behalf has the full power and authority to bind it to the terms hereof and has
been authorized to do so in accordance with its corporate organization.

  (h)   Dispute Resolution.

  (1)   Any controversy or claim between Bank and Employee arising from or
relating to this Agreement or any agreement or instrument delivered under or in
connection with this Agreement, including any alleged dispute, breach, default
or misrepresentation in connection with any of the provisions of this Agreement,
shall, at the option of Employee or Bank, be submitted to arbitration, using
either the American Arbitration Association (“AAA”) or Judicial Arbitration and
Mediation Services, Inc. (“JAMS”) in accordance with the rules of either JAMS or
AAA (at the option of the party initiating the arbitration) and Title 9 of the
United State Code. Any such arbitration shall take place in Spokane, Washington.
All statutes of limitations or any waivers contained herein which would
otherwise be applicable shall apply to any arbitration proceeding under this
Section 16(h). The parties agree that related arbitration proceedings may be
consolidated. The arbitrator shall prepare written reasons for the award.
Judgment upon the award rendered may be entered in any court having
jurisdiction.     (2)   If any arbitration, legal action or other proceeding is
brought for the enforcement of this Agreement or any agreement or instrument
delivered under or in connection with this Agreement, or because of an alleged
dispute, breach, default or misrepresentation in connection with any of the
provisions of this Agreement, the successful or prevailing party shall be
entitled to recover reasonable attorneys’ fees and other costs incurred in that
action or proceeding, in addition to any other relief to which it may be
entitled.

  (i)   Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Washington.     (j)   Counterparts.
This Agreement may be executed in counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.
    (k)   Advice of Counsel. Before signing this Agreement, Employee either (i)
consulted with and obtained advice from his independent legal counsel in respect
to the legal nature and operation of this Agreement, including its impact on his
rights, privileges and obligations, or (ii) freely and voluntarily decided not
to have the benefit of such consultation and advice with legal counsel.

9



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day herein first above written.

          EMPLOYEE
 
       
By
  /s/   H. Don Norton      
 
      H. Don Norton
 
        AMERICANWEST BANK
 
       
By
  /s/   Robert M. Daugherty      
 
      Robert M. Daugherty
 
      President and Chief Executive Officer

10



--------------------------------------------------------------------------------



 



EXHIBIT “A”
Incentive Bonus
Employee shall be entitled to receive, not later than 60 days following the
first anniversary (the “Anniversary Date”) of the Effective Date of this
Agreement, the following incentive bonuses provided that the condition(s)
relating to each such bonus are met:

1.   $20,000, provided that the average Quarter-End Figures (defined for
purposes of this Exhibit “A” as the totals as of March 31, June 30, September 30
and December 31) over the 12 calendar month period immediately following the
Effective Date of the merger of Far West Bank with and into Bank (the “Merger”)
for core deposits of the Far West Bank division (the “FWB Division”) of
AmericanWest Bank, divided in each case by the core deposits of Far West Bank
immediately prior to the Merger, equals or exceeds 97%.   2.   $20,000, provided
that the average Quarter-End Figures for the FWB Division over the 12 calendar
month period immediately following the Effective Date of the Merger for the
quotient of net loan charge-offs to total loans for each calendar month is less
than 30 basis points.   3.   $20,000, provided that the average Quarter-End
Figures for the FWB Division over the 12 calendar month period immediately
following the Effective Date of the Merger for the quotient of nonperforming
assets to total loans for each calendar month is less than 40 basis points.   4.
  $20,000, provided that the average Quarter-End Figures for the FWB Division
over the 12 calendar month period immediately following the Effective Date of
the Merger for the quotient of Loan Delinquencies to total loans for each
calendar month is less than 50 basis points.   5.   $20,000, provided that the
average Quarter-End Figures for the FWB Division over the 12 calendar month
period immediately following the Effective Date of the Merger for the quotient
of credits graded at Sub-Standard or worse to total loans for each calendar
month is less than 3%.

11